Citation Nr: 1137764	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  08-16 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1977 to May 1980 and from November 1990 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to TDIU.  

VA regulations indicate that when a Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).

The test of individual unemployability is whether the veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

The record indicates the Veteran is currently service connected for posttraumatic stress disorder (PTSD) at 50 percent evaluation; bilateral tinnitus at 10 percent evaluation; fibromyalgia (also claimed as joint and muscle aches) at 10 percent evaluation; and irritable bowel syndrome (IBS) at a noncompensable evaluation.  The Veteran's combined disability rating is 60 percent.  Since the Veteran's combined disability rating is only 60 percent, he does not meet the minimum threshold requirements for an award of TDIU benefits under 38 C.F.R. § 4.16(a).

Notwithstanding the provisions of 38 C.F.R. § 4.16(a), it is VA's policy to grant a TDIU in all cases where a service-connected disability causes unemployability regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is not permitted to grant a TDIU under 38 C.F.R. § 4.16(b) in the first instance.  Instead, it must remand the case so that the claim can be considered by VA's Director of Compensation and Pension.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The claims file contains reports of VA examinations provided during the pendency of this appeal.  Some of these reports address the question of unemployability.  There is no examination report, however, where the examiner considered the effect of all the service-connected disabilities upon the Veteran's employability.  Therefore, the Board must remand the appeal for a VA examination in which an examiner addresses the effect of all the service-connected disabilities and makes a determination whether the service-connected disabilities preclude him from engaging in substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA examination to obtain an opinion as to whether his service-connected disabilities would as likely as not preclude gainful employment.  The claims folder must be provided to the examiner for review, and consideration of such should be reflected in the examination report.

The examiner should opine as to whether it is at least as likely as not that any of the Veteran's service-connected disabilities (PTSD, bilateral tinnitus, fibromyalgia, and IBS), individually or in concert, would prevent him from obtaining or keeping gainful employment for which his education and occupational experience would otherwise qualify him.

2. After completion of the above, the claim should be readjudicated, with consideration given to any new evidence and all appropriate laws and regulations.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


